 DECISIONS OF NATIONAL LABOR RELATIONS BOARDForest City Tool Company and International Union ofElectrical, Radio and Machine Workers, AFL-CIO-CLC.I Case I I-CA-6839August 12, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 27, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision, and a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.' The name of the Union appears as corrected at the hearing.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCl, Administrative Law Judge: A hearingin this proceeding was held at Statesville, North Carolina,on March 27, 1977, on complaint of the General Counselagainst Forest City Tool Company, herein called theRespondent or the Company. The complaint issued onJanuary 11, 1977, on a charge filed on December 3, 1976,by International Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, herein called the Union. Theonly issue presented is whether an agent of the Companyviolated Section 8(a)(1) of the Act. Briefs were filed by theGeneral Counsel and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:231 NLRB No. 70FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYForest City Tool Company, an Illinois corporation, isengaged in the manufacture of machine parts in itsHickory, North Carolina, facility. During the past 12months, a representative period, it received goods at thislocation valued in excess of $50,000 from points directlyoutside the State. During the same period it shipped fromthis one location goods valued in excess of $50,000 directlyto out-of-state locations. I find that the Respondent isengaged in commerce within the meaning of the Act.11. THE LABOR ORGANIZATION INVOLVEDI find that International Union of Electrical, Radio andMachine Workers, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA very simple and plain question states the totality ofthis case. Does an employer commit an unfair laborpractice under this statute when he stands inside hisparking lot and, as the employees start driving home, tellsthem "move on," with the probable result that they mayfeel less inclined to accept union leaflets being distributedby organizers outside the lot?At 4:30 p.m. shifts change in this plant; 15 or soemployees arrive to start work and somewhat over 100leave. All these people, it would appear, park on thecompany-owned lot. There is no fence around the placebut there is a driveway; it is wide enough, about 36 feet, forthree cars abreast to enter or leave at the same time. Thedriveway opens into a street called 6th Avenue, deadend tothe left and reaching 23d Street to the right -130 feetaway? 200? maybe 300 feet? -where a traffic stop signcompels all vehicles to halt before proceeding either rightor left.On November 16, 1976, two representatives of theUnion, A.C. Crotts and Jerry Beck, stood outside thedriveway at the change of shift and distributed to theemployees as they drove in and out about 130 unionsolicitation leaflets with blank membership cards attached.Harold Nicholas, the Company president, learned aboutthis later.On November 29 the same two organizers were back,again to give out solicitation letters and authorizationcards. As one of them said, "it was extremely cold," and"windy." So much so in fact that they took turns standingin the open, one at a time sitting in their car to warm theirhands.Nicholas saw them and came out to the parking lot.Crotts testified that Nicholas told him "to not get oncompany property," and that he answered he had no suchintention. Nicholas' version of this is that the twoorganizers were inside the lot and that he ordered them off.It is a matter of no moment, for there is neither charge norevidence that anything wrong happened up to this point.The traffic of the departing cars started to back up fromthe stop sign at 23d Street, and 6th Avenue had a line ofautos reaching back to the parking lot driveway. In Crotts'370 FOREST CITY TOOL COMPANYwords: "after approximately a dozen cars entered SixthAvenue and went to 23rd Street, traffic began to back up tothe plant entrance and could not move on out because oftraffic on 23rd Street." Crotts' testimony is that Nicholas,"in a loud voice," then called out "move on and don'tblock the traffic." Beck, the other union agent, also quotedNicholas as saying "move on, don't hold up the traffic."Nicholas put it differently. He said the organizers werestanding in the driveway "running in front of cars to stopthem" and that he told them "they were going to get killedif they didn't get away from those cars." He also testifiedthat because the employees were leaving "in single file"and "impatient to get out," he told them "they could goaround the other side if they didn't want to stop which theystarted to do." He explained, at the hearing, that this waythe employees "could double and gone on down." Nicholasdid not in haec verba deny having used the words "moveon."In 10 or 15 minutes the whole thing was over. This time,unlike on November 16, the union agents succeeded indistributing only about 30 cards altogether.ConclusionWhatever the exact words Nicholas spoke during thosefew minutes, I find, in the circumstances of this case, thathe did not commit an unfair labor practice, or, in the wordsof the statute, he did not "interfere with, restrain, orcoerce" the employees. Crotts did not do as well that day inhis distribution of union literature as he had 2 weeksearlier. But it was cold outside, the employees, like theunion agents themselves, would tend to keep their carwindows up, and when backed up in the lot because of thetraffic jam, they were likely to become impatient aboutgetting home, as workmen often are. For Nicholas to haveIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.called out that they could as well make a double line wasalso a reasonable thing to do; after all, 6th Avenue is adeadend street, there was no likely traffic the other way ona two lane avenue, and some of the drivers might well haveintended to turn left at 23d Street instead of right.Did Nicholas also hope, or intend, that if the trafficflowed a little faster fewer of his employees would bother toopen their windows and accept the union literature? I thinkthis is a reasonable assumption. When Crotts, orderedaway from the company property, told the boss, asNicholas testified, that he, Nicholas, was not "fair" to theemployees, the president retorted he did not "give a damn"what Crotts thought. It would appear, therefore, thatNicholas, for the least, was not receptive to the Union'sorganizational campaign.Does it follow from this that his words can be called an"order" to the employees, as the complaint paraphrasesthem? I think not. At best Nicholas may have been givingvoice to his opinion that the employees did not need aunion, that they would be better advised to continue theiremployment relationship with him as in the past withoutnecessity of collective bargaining. If he had this thought inmind, it was one that the statute guarantees him, just as itprotects employees against interference and coercion.One could continue at length as to reasons why this orthat does not constitute an unfair labor practice. Butdecisions are not to be written that way. No convincingargument is advanced by the General Counsel to supportthe complaint, and the Board precedent he cites isdistinguishable and inapposite.ORDERI hereby recommend that the complaint be, and it is,hereby dismissed.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.371